Title: To James Madison from Tench Coxe, 24 March 1801
From: Coxe, Tench
To: Madison, James


Dear Sir
Philada. Mar 24. 1801
One of my neighbours when I lived in this place, Mr. Du Ponceau is about to publish a collection of state papers calculated to illustrate some important points of public law. One of them which he shewed me appeared to be so important that I begd a copy, which I might send to Washington. I have the pleasure to inclose it. You will observe it expressly mentions wheat, meat &ca. not to be contraband. This paper appears to merit a place among our public documents.
The federal conversations here contain doubts of the removal of Mr. Pitt, but a letter to a quaker house mentions it in such a way as to gain it full credit. The doubts are founded on its appearance in an opposition print.
The body of information by this vessel is very great. It seems to be an excellent moment to bring our Affairs with England to a conclusion. I have had a good deal of conversation with some of their people, & have tried to dispose them to candid concessions. If the measures of the Commrs. could be taken up now, I am inclined to believe justice could be secured.
I feel great pleasure in the prospect of a fair and judicious administration of the Department over which you are to preside; and shall always have pleasure in contributing to its success. I am with sincere attachment & respect your most obedt. & hble s.
Tench Coxe
I am here only till the 30th. afterwards at my home in Lancaster.
 

   
   RC (DLC). Postmarked Washington, 28 Mar., franked “Department of state / Levi Lincoln,” and forwarded to JM. Docketed by JM. Enclosure not found.



   
   In 1810 Peter Stephen (Pierre Etienne) DuPonceau published his edition of Cornelius van Bijnkershoek (or Bynkershoek), A Treatise on the Law of War … Being the First Book of His “Questiones juris publici” (Philadelphia, 1810). In the preface DuPonceau explained that origins of the book lay with a translation from Bijnkershoek’s Latin which he had made several years earlier for private use. Bijnkershoek noted that by European usage “a neutral may lawfully carry corn to an enemy, except in a case of siege or famine” (p. 73).



   
   On Anglo-American negotiations under article 6 of the Jay treaty, see Rufus King to JM, 7 Mar. 1801, n. 2.



   
   In March 1801 Tench Coxe was secretary of the Pennsylvania land office (Jacob E. Cooke, Tench Coxe and the Early Republic [Chapel Hill, N.C., 1978], pp. 361, 393–95).


